Citation Nr: 1014155	
Decision Date: 04/14/10    Archive Date: 04/29/10

DOCKET NO.  08-16 358A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim for service connection for an 
acquired psychiatric disorder to include posttraumatic stress 
disorder (PTSD).  

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include PTSD.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1969 to 
December 1972 and from October 1981 to October 1985.  

This matter is on appeal from the St. Petersburg, Florida, 
Department of Veterans Affairs (VA) Regional Office (RO). 

The United States Court of Appeals for Veterans Claims 
(Court) has held that claims for service connection for PTSD 
encompass claims for service connection for all psychiatric 
disabilities.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  
Here, psychiatric treatment records have reflected the 
presence of psychotic depression, dysthymia, atypical PTSD, 
and PTSD.  Thus, the Board has redefined the Veteran's 
psychiatric appeal, as is listed on the title page of this 
decision.  

The Veteran testified before the undersigned in February 
2010.  A transcript of the hearing is of record.

The issue of service connection for an acquired psychiatric 
disorder, to include PTSD is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed December 1977 rating decision, the RO 
denied the Veteran's claim of entitlement to service 
connection for a nervous condition.

2.  The December 1977 rating decision is the last final 
denial on any basis.

3.  The evidence added to the record since December 1977, 
when viewed by itself or in the context of the entire record, 
relates to unestablished facts that are necessary to 
substantiate the claim for service connection for an acquired 
psychiatric disorder, to include PTSD.


CONCLUSION OF LAW

The evidence received subsequent to December 1977 is new and 
material and the requirements to reopen a claim of 
entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD, have been met.  38 U.S.C.A. 
§§ 5108, 5103(a), 5103A, 5107(b), 7105 (West 2002); 38 C.F.R. 
§§ 3.156, 3.159 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  In 
this case, the Board is granting in full the benefit sought 
on appeal with respect to the claim to reopen.  Accordingly, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist, 
such error was harmless and need not be further considered.  

New and Material Evidence

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  
Under the relevant regulation, "new" evidence is defined as 
evidence not previously submitted to agency decision-makers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under 38 U.S.C.A. § 5108.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1993).  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the abandonment of the 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2009).   

VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring 
that the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied.  See Elkins v. 
West, 12 Vet. App. 209 (1999); but see 38 U.S.C.A. § 5103A 
(eliminates the concept of a well-grounded claim).

Because the Board has the jurisdictional responsibility to 
consider whether it was proper to reopen the claim, 
regardless of the RO's determination on the question of 
reopening, the Board will determine whether new and material 
evidence has been received and, if so, consider entitlement 
to service connection on the merits.  Jackson v. Principi, 
265 F.3d 1366, 1369 (Fed Cir. 2001); Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996). 

The evidence of record at the time of the initial December 
1977 decision included service treatment records reflecting 
normal psychiatric condition upon separation in December 1972 
and VA outpatient treatment records reflecting treatment for 
depression and schizophrenia, schizoaffective type. 

The evidence added to the record since the December 1977 
decision consists of an August 2007 diagnosis of PTSD by a 
private physician, VA outpatient treatment records, Social 
Security Administration records, a March 2003 service 
personnel letter indicating the Veteran's award of a Bronze 
Star, published Army Officer's Guide containing historical 
data related to combat in Vietnam, written stressor 
statements, and sworn testimony by the Veteran at a February 
2010 hearing before the Board.  As the information listed 
above had not previously been submitted to agency decision-
makers and is not cumulative or redundant of other evidence 
of record, the evidence is new under 38 C.F.R. § 3.156(a) 
(2009).  

Further, the Veteran testified that while in Quan Loi, 
Vietnam, and Mace, Vietnam, he had worked in graves 
registration and was responsible for loading bodies onto an 
aircraft for evacuation, as well as loading bodies into 
freezers.  Other written stressor statements included his 
report that while on the Cambodian border, he was constantly 
under fire from incoming RPGs and one day he was in a tower 
where the RPG passed so close that he was covered by the 
smoke and heat from it.  He also reported that he had shots 
fired near him that were close enough that dirt sprayed in 
his face.  He reported that he witnessed tarps filled with 
enemy and U.S. soldiers.  Lastly, he reported that while in 
Vietnam, he once unknowingly drank a soda laced with speed 
following which he cried with a tent mate and then drew his 
gun on his friend.  

The Army Officer's Guide confirmed that the Veteran's unit 
operated on the Cambodian border to support an incursion in 
May and June 1970.  Additionally, the Army Officer's Guide 
explained that the Bronze Star Medal is awarded to any person 
who "distinguishes himself ...by heroism or meritorious 
achievement or service... in connection with military 
operations against an armed enemy or while engaged in 
military operations involving conflict with an opposing armed 
force...."  

Since this new evidence relates to unestablished facts 
necessary to substantiate the claim, namely that of 
confirming one or more of his PTSD stressors, and of a 
possible causal connection to service, it is material.  

Accordingly, as the evidence is both new and material, the 
claim is reopened.  Having found that the claim should be 
reopened, the Board finds that a remand is needed to 
adequately address the claim on the merits. 


ORDER

New and material evidence having been received, the 
application to reopen a claim of entitlement to service 
connection for an acquired psychiatric disorder, to include 
PTSD is granted.  The appeal is allowed to this extent.


REMAND

Having determined that the claim should be reopened, the 
Board finds that additional development is required in order 
to satisfy VA's obligations under the VCAA.  

Competent evidence has been submitted to confirm the 
Veteran's stressor that his unit was near the Cambodian 
Border during an incursion in May and June 1970.  Moreover, 
he was awarded the Bronze Star which is awarded for 
meritorious achievement against an armed enemy.  

Post-service treatment records indicate that the Veteran has 
current diagnoses of PTSD, atypical PTSD, dysthymia, as well 
as an indication of psychotic depression in June 1975.   

Given the competent statements of stressors in service and 
post-service diagnoses, the Board finds that a VA examination 
is required under McLendon v. Nicholson, 20 Vet. App. 79 
(2006) to determine whether his acquired psychiatric 
disorders are causally related to active service.

In this regard, the third prong of 38 C.F.R. § 3.159(c)(4) 
requires a VA examination to address the etiology of a 
disability when a veteran seeking service connection meets 
the low threshold requirement that "indicates" that the 
claimed disability or symptoms may be associated with 
service.  Locklear v. Nicholson, 20 Vet. App. 410 (2006) 
(citing McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Here, 
the Veteran sought treatment for psychiatric disorders within 
two years after service.  His statements and testimony as to 
in-service stressors indicate that his acquired psychiatric 
disorders may be related to service.  The absence of a 
medical opinion addressing the issue of nexus requires an 
examination.

The Veteran must be advised of the importance of reporting to 
the scheduled VA examination and of the possible adverse 
consequences, to include denial of his claim, of failing to 
so report.  See 38 C.F.R. § 3.655 (2009).

Lastly, to ensure all records are available, records should 
be obtained from the VA medical center where the Veteran 
receives treatment for his acquired psychiatric disorders. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain outpatient treatment records 
from the VA Medical Center in Gainesville, 
Florida for the period from March 2008 to 
the present. 
 
2.  The RO should schedule the Veteran for 
an appropriate VA examination to determine 
the nature, extent, onset and etiology of 
his current acquired psychiatric 
disorders, to include PTSD.  The claims 
folder should be made available to and 
reviewed by the examiner and such review 
should be noted in the examination report.  
All indicated studies should be performed 
and all findings should be reported in 
detail.  

The examiner should render an opinion as 
to the nature of any current acquired 
psychiatric disorders and whether it is at 
least as likely as not (50 percent 
probability or greater) that any currently 
diagnosed acquired psychiatric disorder 
had its onset in or is related to service.  
If PTSD is diagnosed, the examiner must 
indicate whether any verified stressors 
(service along the Cambodian border in 
support of an incursion between May and 
June 1970, exposure to rocket attacks) are 
sufficient to result in the development of 
PTSD.  The rationale for all opinions 
should be provided in a legible report.  

3.  Thereafter, the RO should adjudicate 
the Veteran's claim.  If the benefit 
sought on appeal is not granted, the RO 
should issue an SSOC and provide the 
Veteran and his representative an 
appropriate opportunity to respond.  The 
case should then be returned to the Board 
for further appellate consideration, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


